Citation Nr: 0628318	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that declined to 
reopen previous final decisions on the issues of entitlement 
to service connection for right and left knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Service connection for right and left knee disability was 
initially denied in an October 1971 RO rating decision.  The 
basis for denial was that the veteran had a preexisting 
bilateral knee disability that was not aggravated during 
service.  A final RO rating decision dated March 1993 found 
that new and material evidence had not been presented to 
reopen the claim.  The veteran filed his claim to reopen by 
means of a VA Form 21-4138 received in April 2001, and this 
appeal ensues from the RO's June 2002 determination that new 
and material evidence has not been presented to reopen the 
claims.

The claims must be remanded for further notice development.  
First, the RO has adjudicated the claim under the wrong new 
and material standard.  The RO cited and adjudicated the 
claim under a new version of 38 C.F.R. § 3.156(a) that is not 
applicable to claims filed prior to August 29, 2001.  See 
Statement of the Case dated July 2004; 66 Fed. Reg. 45620 
(August 29, 2001).  This is a type of error that may be 
potentially prejudicial to the claimant.  See Kent v. 
Nicholson, 20 Vet. App. 1, 12 (2006).  Additionally, the 
holding in Kent indicated that notice under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b) requires that a claimant be 
provided notice of the previous basis for the denial of the 
claim, and the types of evidence and/or information that 
would be new and material to reopen the claim.  Kent, 20 Vet. 
App. at 11.  The veteran must be provided notice to conform 
to the requirements identified in Kent.

Additionally, the presumption of soundness standard is 
potentially applicable to the claim.  See Veteran's Pre-
Induction Examination dated October 18, 1967.  VA's General 
Counsel has issued a Precedent Opinion in VAOGCPREC 3-2003 
(July 15, 2003) concluding that the presumption of soundness 
standard under 38 U.S.C.A. § 1111 dictates that VA holds the 
burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  This holding changed a prior interpretation of 38 
U.S.C.A. § 1111 in effect at the time of the initial merits 
adjudication.  This shifting of the burden of proof is 
procedural in nature and does not constitute a basis to 
reopen the claim based upon a change of law.  Kent, 20 Vet. 
App. 7-8.  See also Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  Nonetheless, the veteran should 
be advised of the potentially applicable standard of review.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes the following:
      a) provide the veteran with the definition 
of new and material evidence in effect prior to 
August 29, 2001;
      b) inform the veteran that his claim for 
service connection for right and left knee 
disability was previously denied on the basis 
that he had a bilateral knee disability that 
preexisted service and was not aggravated 
therein;
      c) inform the veteran that new and material 
evidence would have to either show that his 
bilateral knee disability (i) did not preexist 
service and was incurred therein or (ii) was 
aggravated by service; and 
      d) inform the veteran that the presumption 
of soundness may apply to his claim that would 
require VA to hold the burden by clear and 
unmistakable evidence that both (1) his right 
and/or left knee disability pre-existed service 
and (2) that such disorder(s) was/were not 
aggravated by service.
      
2.  Thereafter, readjudicate the claim of whether 
new and material evidence has been presented to 
reopen claims of entitlement to service connection 
for right and left knee disability.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


